Citation Nr: 1520378	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  04-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a urinary disability (including a kidney disability), to include as due to herbicides (chemical), biological, or radiation exposure.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

4.  Entitlement to service connection for a disability manifested by severe multiple joint pain, to include as due to herbicides (chemical), biological, or radiation exposure.

5.  Entitlement to service connection for actinic keratosis and skin cancer, to include as due to herbicides (chemical), biological, or radiation exposure.
6.  Entitlement to service connection for a prostate disability, to include as due to herbicides (chemical), biological, or radiation exposure.

7.  Entitlement to service connection for a right leg disability other than peripheral neuropathy, to include as due to herbicides (chemical), biological, or radiation exposure, and as secondary to service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

8.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1960.

These matters initially came before the Board of Veterans' Appeals (Board) from February 2002, July 2003, and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the February 2002 decision, the RO denied entitlement to service connection for actinic keratosis/skin cancer and a right leg disability.  In the July 2003 decision, the RO denied entitlement to service connection for a urinary disability, severe joint pain, and a prostate disability.  In the July 2005 decision, the RO denied entitlement to service connection for residuals of a left knee disability, a right hip disability, sleep apnea, and SMC based on the need for regular aid and attendance of another person or on account of being housebound.

In his substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

The Board remanded these matters in April 2008 for further development.

In March 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a disability manifested by severe multiple joint pain, actinic keratosis and skin cancer, a prostate disability, a right leg disability other than peripheral neuropathy, and sleep apnea and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's renal calculi and kidney cysts had their onset in service.

2.  Resolving reasonable doubt in his favor, the Veteran's degenerative arthritis of the left knee is aggravated by his service-connected chronic muscular strain superimposed on degenerative instability with sciatica.

3.  Resolving reasonable doubt in his favor, the Veteran's chronic muscular strain and degenerative arthritis of the right hip is aggravated by his service-connected chronic muscular strain superimposed on degenerative instability with sciatica.


CONCLUSIONS OF LAW

1.  Renal calculi and kidney cysts were incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for degenerative arthritis of the left knee are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303 (2014), 3.310 (2004, 2014).

3.  The criteria for service connection for chronic muscular strain and degenerative arthritis of the right hip are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303 (2014), 3.310 (2004, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claims of service connection for a urinary disability, a left knee disability, and a right hip disability, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b) (2014)).  In this case, the Veteran applied for service connection for left knee and right hip disabilities in March 2004.  Thus, the Veteran filed his claim prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2014), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places additional restrictions on the grant of service connection on the basis of aggravation, the new regulation is less favorable to the Veteran and appears to have a retroactive effect.  Hence the old version of the regulation will be applied in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Urinary Disability

In this case, a July 2011 VA examination report includes diagnoses of ongoing renal calculi (kidney stones) and kidney cysts.  Thus, a current urinary disability has been demonstrated.

Service treatment records reveal that the Veteran was treated in August, October, and December 1959 for kidney trouble.  Specifically, he experienced pain and burning on urination (dysuria) and occasional flank and low back pain.  He was diagnosed as having cystitis.  He again experienced back and right flank pain and burning on urination in May 1960 and was diagnosed as having a possible genitourinary tract infection.  In July 1960 he was evaluated for discomfort at the end of his penis and a 3 month history of dysuria.  His July 1960 separation examination  reveals that he experienced recurrent dysuria at the penile tip and a lower back ache.  Examination revealed that his genitalia and back were normal and that only a few white blood cells were present in his urine.  A diagnosis of urethritis was provided.  The separation examination also noted that he was found to have a urethral meatal structure during the July 1960 evaluation, but that he did not wish to have any surgery.  Furthermore, the Veteran reported on a July 1960 report of medical history form completed for purposes of separation from service that he experienced a history of frequent or painful urination and kidney pain.

The only medical opinion pertaining to whether the Veteran's current kidney stones and cysts had their onset in service and whether they are related to his urinary problems in service (regardless of any toxic exposures in service) essentially indicates that they had their onset in service.  The examiner who conducted the July 2011 VA examination opined that the Veteran's current urinary disability (including renal calculi and kidney cysts) was likely ("at least as likely as not"/"50/50 probability") caused by or a result of service.  She reasoned, in pertinent part, that there were numerous pages in the Veteran's claims file devoted to genital-urinary problems that originated during his service.  She reviewed the pertinent evidence in the claims file and noted that the Veteran experienced cystitis and ongoing bacteria and phosphates in his urine in June 1959 (a high level of phosphate in the urine may be caused by a kidney problem).  These symptoms were treated with both pain medications and antibiotics.  Thus, his current kidney problems could be connected with his service treatment records, specifically his urinalysis.  He was noted to have kidney/genitourinary issues in service and a urethral structure during his July 1960 separation examination.  The examiner concluded that although she was not a specialist in genital-urinary issues, the problems that the Veteran faced had their origin in his service treatment records.

The July 2011 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the preponderance of the evidence reflects that the Veteran has a current urinary disability (namely renal calculi and kidney cysts) and that this disability likely had its onset in service.  In light of the July 2011 opinion, the fact that the Veteran experienced urinary/kidney symptoms in service, and the fact that he has reported continuing urinary and kidney symptoms in the years since service and resolving reasonable doubt in his favor, the Board finds that the criteria for service connection for the currently diagnosed renal calculi and kidney cysts have been met.  Hence, service connection for these disabilities is granted.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

II. Left Knee and Right Hip Disabilities

A July 2011 VA examination report reveals that the Veteran has been diagnosed as having degenerative arthritis of the left knee and chronic muscular strain and degenerative arthritis of the right hip.  Thus, current left knee and right hip disabilities have been demonstrated.
The examiner who conducted the July 2011 VA examination explained that favoring the service-connected back disability probably made the symptoms worse at the left knee and right hip.  If considered aggravation, the baseline status of these disabilities would be the same as that which was experienced during the July 2011 examination, except for less pain.  The physical findings and other symptoms would remain the same.  Specifically, 80 percent of the left knee and right hip problems were due to the underlying knee and hip disabilities, but 20 percent of the problems were increased pain due to favoring the service-connected back disability.

The July 2011 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There are no other medical opinions which directly address whether the Veteran's current left knee and right hip disabilities are aggravated by his service-connected back disability.

In sum, the preponderance of the evidence reflects that the Veteran has current left knee and right hip disabilities and that these disabilities were aggravated by his service-connected back disability.  In light of the July 2011 opinion and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed left knee and right hip disabilities have been met.  Hence, service connection for these disabilities is granted on a secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for renal calculi and kidney cysts is granted.

Entitlement to service connection for degenerative arthritis of the left knee is granted.

Entitlement to service connection for chronic muscular strain and degenerative arthritis of the right hip is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has a current skin disease related to various exposures in service, including exposure to ionizing radiation, cold weather, the sun, insecticides, and missile exhaust.  Medical records reveal that he has been diagnosed as having various skin diseases.  For instance, a July 2011 VA examination report and a September 2012 VA dermatology consultation note include diagnoses of actinic keratoses, "seb keratosis," and solar lentigos.

In November 2014, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that the Veteran's skin disease was directly related to occurrences in service.  He explained, in pertinent part, that the Veteran had provided a medical statement that he had multiple actinic keratoses and a basal cell cancer which had been removed from his face and that these were likely due to sun exposure that occurred during the first 20-25 years of life.  Medically, the rationale behind the thought that the exposure occurs during the first part of life is due to lifestyle opportunities for sun exposure from childhood through the years that full time employment begins, as there is much more opportunity to be out in the sun doing activities such as swimming, playing baseball, and riding bikes through the summer when the sun is at its maximum.  When employment starts, sun exposure diminishes significantly unless one is in a position that is outdoors.  The Veteran is a fair skinned, blue eyed, redhead and he has a skin type with minimal amounts of natural melanin in the skin.  This skin type is much more likely to suffer damage from ultraviolet exposure, leading years later to actinic keratosis, basal cell carcinoma, squamous cell skin cancer, and malignant melanoma.
The examiner further reasoned that since the Veteran did not join the military until age 22, he had already experienced the majority of his sun exposure in the referenced first 20 to 25 years of life.  There was no documentation within his service treatment records of any sunburns or other skin complaints while in service.  A single severe sunburn with associated blistering is felt to be a possible trigger for later skin conditions, but there was no documentation of such a sunburn during service.  Overall, the Veteran's skin diseases were a natural finding in a fair skinned individual with sun exposure for years and were not likely ("less likely than not") to have been altered in any way by sun exposure in service that he would not have received if he had remained a civilian.

The November 2014 opinion is insufficient because it is partly based on a lack of objective clinical evidence of any skin problems or sunburns in the Veteran's service treatment records and it does not reflect consideration of his reports of having experienced sunburns with associated skin peeling in service.  Also, the opinion does not address his claimed exposures to cold, insecticides, and missile exhaust in service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's claimed skin disease.

As for the claim of service connection for a right leg disability other than peripheral neuropathy, the physician who conducted an August 2014 VA examination concluded that there was no evidence of any muscular-skeletal right leg condition other than the Veteran's diagnosed right hip disability.  However, imaging noted calcific atherosclerosis and possible popliteal aneurysm in the right leg.  As no VA examination has been conducted to assess the nature and etiology of any vascular disability involving the right leg, a remand is necessary to conduct such an examination.

With respect to the claim of service connection for sleep apnea, the Veteran claims that this disability is related to his various service-connected disabilities in that these disabilities result in impaired sleep, which in turn has resulted in obesity and related sleep apnea.  

The examiner who conducted a July 2011 VA examination opined that the Veteran's sleep apnea was not related to any of his current service-connected disabilities.  This opinion was based on the fact that sleep apnea is a throat/neck issue that is worsened by obesity and is a dysfunction of the epiglottis.  Hence, it is not related to the Veteran's current service-connected disabilities.

The physician who conducted an August 2014 VA examination also opined that the Veteran's sleep apnea was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected disabilities.  He reasoned that the Veteran was claiming that he was frequently woken up by pain associated with his service-connected back disability.  However, sleep apnea is a disorder of not breathing while asleep and if the Veteran was woken up by pain, then there would be no apnea occurring  and his back problems would be beneficial to him by disrupting an apneic spell that could be occurring.  There is no physiological process for a lumbar spine issue to trigger sleep apnea.  The Veteran's mixed sleep apnea was due to abnormalities in the throat because of obesity which caused obstruction and due to his brain not triggering a strong enough breathing drive (central apnea).  Since there was no possible connection of physiological process of sleep apnea to back pain or problems, there could be no aggravation of sleep apnea by the Veteran's service-connected disabilities.

The July 2011 and August 2014 opinions are insufficient because although they discuss the fact that the Veteran's sleep apnea is related to obesity, they do not acknowledge or comment on his contention that his obesity is the result of his various service-connected disabilities (and sleep impairment due to such disabilities).  Therefore, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current sleep apnea.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

The Veteran has reported on various occasions that he has received relevant treatment at the VA Medical Center in Reno, Nevada (VAMC Reno) for his claimed disabilities.  The only treatment records from this facility in the file are dated in September and October 2004 and March 2010.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the issue of entitlement to service connection for a gastrointestinal disability (to include rectal cancer) has been raised by the record on various occasions, including in a January 2015 statement from the Veteran.  This issue has not yet been adjudicated and the unadjudicated claim as well as the service connection claims currently being remanded are inextricably intertwined with the claim for SMC.  Hence, the Board will defer adjudication of the SMC claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claim of service connection for a gastrointestinal disability (to include rectal cancer).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for joint pain, a skin disease, a prostate disability, a right leg disability, and a sleep disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for joint pain, a skin disease, a prostate disability, a right leg disability, and a sleep disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  Obtain and associate with the file all records of the Veteran's treatment from VAMC Reno; from the VA Medical Center in White City, Oregon/VA Community Based Outpatient Clinic in Klamath Falls, Oregon dated from January through August 2003, from April 2005 through June 2011, and from August 2014 through the present; from the VA Roseburg Healthcare System dated from August 2011 through the present; from the VA Portland Health Care System dated from May 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disease.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

For each current skin disease identified (i.e, any skin disease diagnosed since January 2000), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset during service, is related to prolonged sun exposure and the Veteran's reports of sunburns and skin peeling in service, is related to cold weather exposure in service, is related to insecticide exposure in service, is related to missile exhaust exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all skin diseases diagnosed since January 2000, the Veteran's reports of prolonged sun exposure and sunburns with skin peeling in service , cold weather exposure in service while riding unprotected in military vehicles, insecticide exposure in service, missile exhaust exposure in service, and the various lay reports of observable skin problems ever since the Veteran's separation from service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report prolonged sun exposure and sunburns with skin peeling in service, exposure to insecticides in service, cold weather exposure in service, and missile exhaust exposure in service and that other lay individuals are competent to report their observations of the Veteran's skin symptoms, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for specific skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA vascular examination to determine the nature and etiology of any current right leg disability other than peripheral neuropathy.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

For each current right leg disability other than peripheral neuropathy identified (i.e, any right leg disability other than peripheral neuropathy diagnosed since January 2000), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right leg disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right leg disability was caused (in whole or in part) by the Veteran's service-connected chronic muscular strain superimposed on degenerative instability with sciatica?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current right leg disability was aggravated (made chronically worse) by the Veteran's service-connected chronic muscular strain superimposed on degenerative instability with sciatica?

In formulating the above opinions, the examiner must acknowledge and comment on all right leg disabilities other than peripheral neuropathy diagnosed since January 2000, the statement in the August 2014 VA examination report that imaging noted calcific atherosclerosis and possible popliteal aneurysm in the right leg, and the Veteran's reports of right leg symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for specific right leg problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the one who conducted the August 2014 VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

For any sleep apnea diagnosed since March 2004, the examiner shall answer all of the following questions:
(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities (i.e.,  chronic muscular strain superimposed on degenerative instability with sciatica, frozen shoulder syndrome and degenerative arthritis of the right shoulder, bilateral hearing loss, tinnitus, renal calculi and kidney cysts, degenerative arthritis of the left knee, and chronic muscular strain and degenerative arthritis of the right hip) to the extent that such disabilities and their symptoms result in lack of sleep and obesity?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities (i.e.,  chronic muscular strain superimposed on degenerative instability with sciatica, frozen shoulder syndrome and degenerative arthritis of the right shoulder, bilateral hearing loss, tinnitus, renal calculi and kidney cysts, degenerative arthritis of the left knee, and chronic muscular strain and degenerative arthritis of the right hip) to the extent that such disabilities and their symptoms result in lack of sleep and obesity?

In formulating the above opinions, the examiner must acknowledge and comment on any sleep apnea diagnosed since March 2004, the Veteran's contention that the symptoms associated with his service-connected disabilities have resulted in lack of sleep and associated obesity, and any medical literature submitted or referenced by the Veteran and his representative in support of this contention.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


